We have carefully considered the briefs on application for rehearing. We adhere to the view that chemists chosen as arbitrators were to ascertain the true content of bone phosphate of lime, and thus determine whether the shipment was within the terms of the contract, as well as the differentials under the contract.
On this application stress is laid on plea "A-9" as a sufficient plea of fraud. We have re-examined the briefs, both original and supplemental, filed for our consideration by the appellant on the hearing, and the court is of the opinion that the plea was not then sufficiently argued nor insisted upon to merit a special treatment or decision thereon. The decision dealt with and covered the substantial questions presented.
Application overruled.
SAYRE, GARDNER, and MILLER, JJ., concur.